Exhibit 10.1

 

March 18, 2005

 

Via Telecopier (402) 452-5401

Transgenomic, Inc.

12325 Emmet Street

Omaha, Nebraska 68164

Attention: Chief Financial Officer

 

Re:    Amendment to Waiver Letter and Secured Convertible

Minimum Borrowing Note Series B

 

Dear Mr. Summers:

 

Reference is hereby made to that certain Waiver Letter dated February 20, 2004
made by Laurus Master Fund, Ltd. (“Laurus”) to Transgenomic, Inc. (the
“Company”) (as amended, modified or supplemented from time to time, the “Waiver
Letter”). Capitalized terms used but not defined herein shall have the meanings
ascribed them in the Waiver Letter.

 

Laurus and the Company hereby agree that the first sentence of the second
paragraph of the Waiver Letter shall be deleted in its entirety and the
following new sentence shall be inserted in lieu thereof:

 

“In connection with making the Advance and/or the Additional Advance, from the
date hereof through and including March 31, 2006 (the “Period”), Laurus hereby
waives compliance with Sections 3 and 5(b)(iii) of the Security Agreement, but
solely as such provisions relate to the immediate repayment requirement for
Overadvances and the fees accruing with respect thereto, provided, however, that
all Overadvances will be repaid in full by March 31, 2006.”

 

In addition, Laurus and the Company hereby agree that notwithstanding the Fixed
Conversion Price of $1.00 per share that is currently in effect under that
certain Secured Convertible Minimum Borrowing Note Series B, dated December 3,
2003 (the “Note”), and notwithstanding any limitation on conversion set forth in
Section 3.2 of the Note, Laurus will, at its sole option and not later than
March 18, 2005 (the “Conversion Date”), convert $1,879,200 of the outstanding
Principal Amount of the Note (the “Conversion Amount”) into 3,600,000 Conversion
Shares as described in Article III of the Note. The Conversion Shares issued
pursuant hereto have been registered for resale pursuant to a registration
statement on Form S-3 (SEC No. 333-118970) which has been declared effective by
the Securities and Exchange Commission and remains in effect.



--------------------------------------------------------------------------------

This Amendment to the Waiver Letter and the Secured Convertible Minimum
Borrowing Note Series B shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

LAURUS MASTER FUND, LTD. By:        

David Grin

Director

 

Agreed and accepted on the date hereof TRANSGENOMIC, INC. By:        

Name:

Title: